DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to because all of the figures have poor line quality and thus do not meet the reproducibility requirements of 37 CFR 1.84(L).  Many of the drawings are CAD-generated 3D shaded models.  Such images are allowed if they “are the only practicable medium for illustrating the claimed invention” (37 CFR 1.84(b)(1)).  That is not the case for this application.  The illustrations should consist of black-and-white line drawings.  The drawings must not contain any grayscale elements, but should be entirely bi-tonal, containing only black or white color values.  Any gray elements will cause image quality degradation in the USPTO electronic filing system.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. 

Specification
Applicant is reminded of the proper content of an abstract of the disclosure.
A patent abstract is a concise statement of the technical disclosure of the patent and should include that which is new in the art to which the invention pertains. The abstract should not refer to purported merits or speculative applications of the invention and should not compare the invention with the prior art.
If the patent is of a basic nature, the entire technical disclosure may be new in the art, and the abstract should be directed to the entire disclosure. If the patent is in the nature of an improvement in an old apparatus, process, product, or composition, the abstract should include the technical disclosure of the improvement. The abstract should also mention by way of example any preferred modifications or alternatives. 
Where applicable, the abstract should include the following: (1) if a machine or apparatus, its organization and operation; (2) if an article, its method of making; (3) if a chemical compound, its identity and use; (4) if a mixture, its ingredients; (5) if a process, the steps.

See MPEP § 608.01(b) for guidelines for the preparation of patent abstracts.
The abstract of the disclosure is objected to because it does not relate to the claimed invention.  The abstract only refers to the “bladeless” embodiment and ignores the claimed hybrid embodiment that actually has blades.  Correction is required.  See MPEP § 608.01(b).

Claim Objections
Claim 5 is objected to because of the following informalities:  The phrase “by between about by between about” in line 3 is grammatically incorrect.  Appropriate correction is required.
Claim 8 is objected to because of the following informalities: It appears that the phrase “the golden angle” in line 15 is misplaced and should be deleted.  Appropriate correction is required.
Claim 11 is objected to because of the following informalities:  The phrase “between and connecting at least some adjacent one of the knots” is grammatically awkward.  It is suggested that “one of the” be deleted.  Appropriate correction is required.
Claim 20 is objected to because of the following informalities:  It appears that the phrase “the golden angle” in lines 7-8 is misplaced and should be deleted.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 6 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 6 is not supported by the disclosure.  Fig. 7B (the embodiment being claimed in the instant application) does not show the cutters being equally spaced in all directions.  When moving further from the center of the bit, the cutters are spaced farther apart.  Thus they cannot be equally spaced in all directions.

The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	With regard to claims 1 and 16, the phrase “at least a substantial number of the second plurality of cutters” is unclear, as the specification does not define what number of cutters would be considered “substantial” as opposed to insubstantial.  While it is true that the word “substantial” is defined in the specification in two different places, it is defined in other contexts and with different meanings in each context.  For example, in paragraph 0036, “substantial” means greater than 90%, but in paragraph 0072, “substantial” means greater than 80%.
	With further regard to claim 1, the term “the drilling surface” in the last line lacks antecedent basis.
	With regard to claim 6, this claim is unclear and confusing.  The claim refers to spacing between “adjacent ones” of the cutters.  The spacing between adjacent “ones” of the cutters only extends in one direction, between those two cutters.  Many of the “all angular directions” which the claim mentions would actually point away from the other “one” of the cutters, rather than toward it. 
	With regard to claim 8, there are layers of ambiguity in lines 12-15 and lines 18-21.  The passages in question use the word “approximately” and then further use the additional variability than what is already provided by the word “about.”
With regard to claim 20, there are layers of ambiguity in lines 4-8 and lines 10-12.  The passages in question use the word “approximately” and then further use the word “about.”  Thus, it is unclear if the phrase “approximately” is intended to impart additional variability than what is already provided by the word “about.”
Claims 2-5, 7, 9-15, and 17-19 are rejected based on their dependence upon a rejected claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-3, 6, and 16-18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by King (US 4,714,120).
With regard to claim 1, King discloses a polycrystalline diamond compact (PDC) drill bit (Fig. 1), comprising:
a head (Fig. 1) comprising:
a first plurality of cutters (Fig. 3) arranged on a plurality of blades (45, 47, 49, 51, 53) arranged proximate a center of the head (center of the bit is located approximately at 31); and
a second plurality of cutters (i.e. cutters which are not mounted on the blades 45-53) arranged on a plurality of knots (the “knots” are the smaller raised portions that house the cutter pairs) that protrude from a drilling face of the head, wherein:
(see annotated Fig. provided below—also, note that the claim uses the open language “comprising” in line 2, which allows for there to be additional cutters not included in the “first plurality” or “second plurality,” and such cutters may not have entirely unique radial positions) and at least a substantial number of the second plurality of cutters have unique angular positions relative to the central axis (see annotated Fig. provided below; and also consider the use of the open language “comprising” as explained above); and
the head defines at least one fluid nozzle (29) extending through the drilling surface.

    PNG
    media_image1.png
    518
    649
    media_image1.png
    Greyscale


With regard to claim 2, King discloses that the angular position of each successive one of the second plurality of cutters is incremented by between about 131 and 143 degrees starting from an innermost cutter of the second plurality of cutters relative to the central axis (see annotated Fig. provided below.  Note that this only needs to be true for two cutters, given the use of “comprising” in claim 1 as discussed above.  Also, it is noted that drawings are normally not to scale, but can be relied upon “for what they would reasonably teach one of ordinary skill in the art” (MPEP 2125).  In this case, King’s drawings are detailed views and are not schematic, and could reasonably be relied upon to teach the relative angular orientation of the cutting teeth).

    PNG
    media_image2.png
    457
    531
    media_image2.png
    Greyscale

With regard to claim 3, King discloses that the at least one fluid nozzle (29) extends through the drilling surface between bases of at least two of the plurality of blades (see Fig. 3).
With regard to claim 6, as best understood, King teaches this limitation, given that the second plurality of cutters are at least evenly spaced within their respective rows.
With regard to claim 16, King discloses the claimed method, as it is essentially the method of using the bit of claim 1, which is rejected above.
(29) such that the cooling fluid engages multiple of the second plurality of cutters wholly laterally (the relative position of the nozzles 29 and at least some of the second cutters as shown in Fig. 3 of King is analogous to that shown in applicant’s Fig. 5, and thus at least some of the cutters of King will be laterally engaged by the cooling fluid).
With regard to claim 18, King discloses that the angular position of each successive one of the second plurality of cutters is incremented by between about 131 and 143 degrees starting from an innermost cutter of the second plurality of cutters relative to the central axis (see annotated Fig. provided above with respect to claim 2). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 4 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over King in view of Cooper et al. (US 2004/0108138, hereinafter Cooper).
With regard to claims 4 and 19, King fails to disclose that the diameter of an opening of each of the at least one fluid nozzle is adjustable.
	Cooper discloses a drill bit having adjustable nozzles (paragraph 0016—“a drill bit with discharge orifices or nozzles which are adjustable”).
	It would have been considered obvious to one of ordinary skill in the art, before the effective filing date of the invention (AIA ) or at the time the invention was made (pre-AIA ), to have modified King by providing the adjustable nozzles of Cooper, in order to provide the ability to adjust the performance of the bit “without removing the drill string from the hole” (Cooper, paragraph 0016).

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over King.
King fails to disclose that the knots cover substantially an entirety of the drilling surface of the head that is positioned outward of the plurality of blades.
It would have been considered obvious to one of ordinary skill in the art, before the effective filing date of the invention (AIA ) or at the time the invention was made (pre-AIA ), to have modified King such that the knots cover substantially the entirety of the drilling surface, as examiner hereby takes Official Notice that it is known to increase the .

Allowable Subject Matter
Claims 8-15 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Claims 5 and 20 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The cited references provide additional examples of drill bits with knots.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT E FULLER whose telephone number is (571)272-6300.  The examiner can normally be reached on MW 10AM - 7:30PM, TThF 9AM - 5:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Waseem Moorad can be reached on 571-270-3436.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ROBERT E FULLER/           Primary Examiner, Art Unit 3676